In an action, inter alia, to declare that plaintiffs have the sole right to sell their apartment and the shares of stock connected therewith, plaintiffs appeal from an order of the Supreme Court, Westchester County, entered May 21, 1980, which denied their motion for summary judgment on their first cause of action. Order modified, on the law, by adding thereto, immediately after the word "denied”, the following: "except that the motion is granted as to items numbered T’, '2’, and '3’ of plaintiffs’ demand under the first cause of action, plaintiffs have the right to sell their apartment and the shares of stock connected therewith, the Board of Directors of the Hudson Park Co-operative Apts., Inc., must recognize said right and perform its obligations accordingly, and the board is enjoined from doing anything which would thwart plaintiffs’ attempts to sell their apartment.” As so modified, order affirmed, with $50 costs and disbursements to plaintiffs. Plaintiffs presented the court with sufficient facts to establish their right to the relief herein granted. In view of defendant’s failure to raise genuine issues of fact, summary judgment should have been granted. Hopkins, J. P., Titone, Margett and Weinstein, JJ., concur.